internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-100015-01 date date x a d1 d2 d3 year x trust dear this letter responds to a letter dated date and subsequent correspondence submitted by x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 a the president of x represents that x became an s_corporation for federal_income_tax purposes effective for its taxable_year beginning d2 prior to d3 of year all of the stock of x was owned by individuals on d3 of year x issued x shares of stock to trust a represents that trust met the requirements to be treated as an electing_small_business_trust esbt other than the requirement that a proper election to be treated as an esbt be timely filed the trustees of trust failed to timely file an election for trust to be treated as an esbt with x’s internal_revenue_service center the trustees of trust were apparently unaware of the need to file an election for trust to be treated as an esbt subsequently while reviewing x’s tax_return x’s legal advisers discovered that the trustees of trust had failed to file an election for trust to be treated as an esbt and that x’s s_corporation_election had terminated on d3 of year a represents that the termination of its election to be taxed as an s_corporation was inadvertent and was not motivated by tax_avoidance intent x and its shareholders consent to adjustments consistent with the treatment of x as an s_corporation a represents that x and its shareholders have treated x as an s_corporation and the trust as an esbt and have reported all of x’s income consistent with this treatment sec_1362 of the code provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 an electing_small_business_trust may be a shareholder sec_1361 provides in general that the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary notice_97_12 1997_1_cb_385 provides in part that the trustee of the esbt must make the esbt election pursuant to sec_1361 by signing and filing a statement with the service_center with which the corporation files its income_tax return the trustee of the esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 of the income_tax regulations for filing qualified_subchapter_s_trust qsst elections generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1_1361-1 provides in part that if s_corporation stock is transferred to a_trust the qsst election must be made within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 of the code provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that the termination of x’s s_corporation_election occurred on d3 of year we further conclude that the termination was an inadvertent termination within the meaning of sec_1362 we further hold that under the provisions of sec_1362 of the code x will be treated as continuing to be an s_corporation from d2 of year and thereafter provided that x’s s_corporation_election was valid and provided that the election was not otherwise terminated under sec_1362 during the period beginning d3 of year trust will be treated as a_trust described in sec_1361 the shareholders of x must in determining their federal_income_tax liabilities report their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 this ruling is further conditioned on trust making an election described in sec_1361 that is effective within days following the date of this letter a copy of this letter should be attached to the election if x or its shareholders fail to treat x as described above this ruling will be null and void except as ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically we express no opinion as to whether x is otherwise qualified to be an s_corporation or whether trust meets the requirements to elect to be treated as an esbt this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representatives sincerely yours jeanne m sullivan acting senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of a letter copy for sec_6110 purposes
